DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant’s remarks on pages 9 – 15 have been considered and are found persuasive. Examiner thanks applicant for pointing out the error and a new Non-Final rejection has been issued with the applicable art of:

Claim Status
	The status of the claims is as follows:
	Claims 1 – 20 are rejected. 
	Support for the amended claims is found paragraph 34.

Response to 35 U.S.C § 102/103 Rejection
Applicant argues that Kruskal is not applicable due to the amended claims. However Kruskal in view of Okra teaches the claims as amended. Furthermore, Kruskal in view of new art of Rubin and Broad teach the aliasing amendments as amended. For example,  Oka teaches identifying an artery and a vein within the color flow image based on turbulence or flow direction ([0120] : “More specifically, the computer 150 may determine a blood vessel in which the blood flows toward the region of interest 55 as an artery, and a blood vessel in which the blood flows away from the region of interest 55 as a vein”).
Rubin  teaches that aliasing occurs when sampling at higher frequencies especially for arterial imaging(Abstract: “Aliasing is produced by the under sampling causing an apparent frequency shift-reversal. Doppler, the result of aliasing is an apparent change in direction of blood flow in high-velocity” and see Fig. 2 Caption: “Doppler spectrum from normal common carotid artery showing aliasing.” And [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies.”). 
Broad teaches that arteries are images at higher frequencies than veins (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies”).
The teachings of Rubin and Broad explain that as an artery is imaged at a higher pulse repetition frequency, aliasing is likely to occur and the artery can be determined via the aliasing (See Fig. 2 of Rubin). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.) in view of Oka et al. (US 20180344262 A1).

Regarding claim 1, Kruskal teaches a method (Abstract: “Doppler ultrasonography”) comprising:
acquiring a color flow image (See Fig. 24)
automatically identifying an artery and a vein within the color flow image (See Caption of Figure 24: “Reversal of left portal venous flow in a patient with a TIPS. Color Doppler flow US image shows flow toward the transducer (red) in the left hepatic artery (HA) and reversed flow (blue) in the left portal vein (LPV)”);  and
adjusting at least one imaging parameter responsive to the automatic identification of the artery and the vein (Page 660 – Color and Spectral Parameters: “Adjustment of the parameters described in the following sections will alter both the color and spectral components of the Doppler US examination, depending on which scanning mode is active at the time of optimization. Thus, the operator should be aware of which scanning mode is active at the time of adjustment” – As the optimization is occurring after scanning has been initiated, the adjustment of the image parameter after/responsive to the automatic identification of the artery and vein taught in fig. 24). 

Kruskal does not teach automatically identifying an artery and a vein within the color flow image based on turbulence or flow direction.

However, Oka in the same field of artery and vein identification in images teaches identifying an artery and a vein within the color flow image based on turbulence or flow direction ([0120] : “More specifically, the computer 150 may determine a blood vessel in which the blood flows toward the region of interest 55 as an artery, and a blood vessel in which the blood flows away from the region of interest 55 as a vein”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of Oka of using flow direction to identify the artery or the vein as it is known technique to base vessel identification on flow direction are arteries are known to flow in a direction away from the heart and veins are known to flow in a direction to the heart.  

Regarding claim 7, Kruskal teaches adjusting the at least one imaging parameter responsive to the automatic identification of the artery and the vein comprises one or more of automatically centering, with a processor, a color flow region of interest within the artery or the vein, and automatically centering, with the processor, a pulsed wave cursor on the artery or the vein (See fig. 4 of Kruskal showing the pulsed wave cursor – figure annotated below). 

    PNG
    media_image1.png
    484
    763
    media_image1.png
    Greyscale

Figure 4 of Kruskal showing the pulsed wave cursor (Examiner added annotation)

Regarding claim 8, Kruskal teaches wherein adjusting the at least one imaging parameter responsive to the automatic identification of the artery and the vein comprises automatically adjusting, with a processor, a Doppler angle relative to the artery or the vein (Kruskal – Page 675- Optimization for slow flow in the liver: “The Doppler angle should be optimized, not only by correcting the angle with the computer, but by positioning the patient so as to allow the transducer to be placed in an appropriate superficial location”).

Regarding claim 9, Kruskal teaches displaying, via a display device, the color flow image; acquiring an updated color flow image with the adjustments to the at least one parameter; and displaying, via the display device, the updated color flow image. (See Fig. 5 of Kruskal – Page 662: “Figure 5. Changing the color baseline to avoid aliasing. (a) On a color Doppler flow US image, flow within the portal vein appears green, the color equivalent of aliasing on the selected color bar. The color baseline (arrow) is positioned too high on the color bar. Although the US image helps confirm the presence of flow, the baseline should be lowered to obtain meaningful directional flow data. (b) On a color Doppler flow US image obtained after the baseline was lowered (arrow), accurate directional flow data have been obtained from the main portal vein: Appropriate antegrade portal venous flow toward the transducer appears red.”)

    PNG
    media_image2.png
    180
    760
    media_image2.png
    Greyscale


Figure 5 of Kruskal (Examiner added annotation)

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.) in view of Oka et al. (US 20180344262 A1) and further in view of Broad et al. (US 20170252004 A1). 

Regarding claim 2, Kruskal in view of Oka teaches the method of claim 1. 

Kruskal does not teach receiving a selection of a venous imaging application or an arterial imaging application.

Oka, in the same field of ultrasound blood flow imaging teaches receiving a selection of a venous imaging application or an arterial imaging application (Oka - [0122]: “The user may designate, by using the input unit 170, at least either arteries or veins related to the region of interest 55 on the display image (medical image) of…image data obtained by a modality other than the photoacoustic apparatus), 

Kruskal in view of Oka does not explicitly teach wherein acquiring the color flow image comprises scanning a subject with a first pulse repetition frequency or a second pulse repetition frequency according to the selection of the venous imaging application or the arterial imaging application, respectively, the second pulse repetition frequency higher than the first pulse repetition frequency.

However, Broad, in the same field of Doppler imaging teaches wherein acquiring the color flow image comprises scanning a subject with a first pulse repetition frequency or a second pulse repetition frequency according to the selection of the venous imaging application or the arterial imaging application, respectively, the second pulse repetition frequency higher than the first pulse repetition frequency (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal with that of Oka in order to give the user more direction in imaging a vein and it would have been obvious to modify Kruskal with Broad as changing pulse repetition frequency based on whether a vein or artery is being imaged is application of a known technique which will yield the predictable results of better identification of arteries or veins. This clarification is shown in Broad which explains that because flow in veins is of a lower velocity it is typically detected with a low pulse repetition frequency and because flow in arteries is of a higher velocity it is typically detected with a higher pulse repetition frequency (see [0018] of Broad). The use of changing pulse repetition frequency for clarification of either the arteries or veins would be beneficial for a healthcare professional to know where a specific area of abnormal flow is located based on the ability to identify the vessel using frequency (see [0021] of Broad). 

Regarding claim 4, Kruskal teaches wherein automatically identifying the artery and the vein within the color flow image comprises, responsive to receiving the selection of the arterial imaging application and acquiring the color flow image with the second pulse repetition frequency, identifying, with a processor, a first structure with a first flow direction and a second structure with a second flow direction opposite the first flow direction in the color flow image, and labeling, with the processor, the first structure and the second structure respectively as the artery and the vein (See Fig. 24 of Kruskal showing different flow directions for arteries and veins).

Regarding claim 5, Kruskal does not teach wherein automatically identifying the artery and the vein within the color flow image comprises, responsive to receiving the selection of the arterial imaging application and acquiring the color flow image with the second pulse repetition frequency, measuring, with a processor, pulsatility in the color flow image, identifying, with the processor, a first structure with a high pulsatility as the artery, and identifying, with the processor, a second structure with a low pulsatility as the vein. 
However, Oka in the same field of artery and vein identification in images teaches wherein automatically identifying the artery and the vein within the color flow image comprises, responsive to receiving the selection of the arterial imaging application and acquiring the color flow image with the second pulse repetition frequency, measuring, with a processor, pulsatility in the color flow image, identifying, with the processor, a first structure with a high pulsatility as the artery, and identifying, with the processor, a second structure with a low pulsatility as the vein (Oka – [0121]: “Arteries and veins may be discriminated in view of a difference in pulsation between the arteries and veins. For example, the computer 150 may obtain information indicating the pulsation of the blood vessels in the image data, and determine blood vessels of which the amplitude of pulsation is greater than a threshold, as arteries’”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal with that of Oka as lower pulsatility relating to veins and higher pulsatility relating to artery is application of a known technique which will yield the predictable results of better clarification of the arteries or veins. This clarification is shown in Oka which explains that higher pulsatility corresponds to arteries and lower pulsatility corresponds to veins (see [0121]).  The use of pulsatility for clarification of either the arteries or veins would be beneficial for a healthcare professional to determine the vessel being show on the screen in the physicians specified region of interest and then the physician can correlate to the displayed oxygen saturation value to that vessel which would further facilitate the comprehension of the condition of the tissue included in the region of interest (See [0005] and [0123] of Oka). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.) in view of Oka et al. (US 20180344262 A1) and further in view of Igarashi (US 20190298304 A1).
Regarding claim 3, the modified method of Kruskal teaches further identifying the artery and vein with the color flow image and acquiring the color flow image with the first pulse repetition frequency (See rejection of claim 2).
The modified method of Kruskal does not teach measuring, with a processor, spatial or temporal variance in flow velocity or direction within the color flow image, labeling, with the processor, a first structure with a high variance as the artery, and labeling, with the processor, a second structure with a low variance as the vein. 
However, Igarashi, in the same field of ultrasound sonography teaches measuring, with a processor, spatial or temporal variance in flow velocity or direction within the color flow image, labeling, with the processor, a first structure with a high variance as the artery, and labeling, with the processor, a second structure with a low variance as the vein (Igarashi – [155]: “As a result, the second calculating function 164 determines a group of pixels having variance values larger than the threshold value as an artery and determines a group of pixels having variance values smaller than the threshold value as a vein”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal with that of Igarashi to use variance to distinguish veins from arteries which would allow the creation of a binarized image that allows the user to see chronological changes in the blood flow in the artery and veins (see [0157] of Igarashi) and thereby detect any flow abnormalities. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.) in view of Oka et al. (US 20180344262 A1) and further in view of Faraggi et al. (US 20190099161 A1). 
Regarding claim 6, Kruskal teaches wherein adjusting the at least one imaging parameter responsive to the automatic identification of the artery and the vein comprises adjusting a steering angle of a color flow beam with respect to a B-mode imaging plane (Page 662 – Baseline: “…several adjustments can be made to parameters to avoid aliasing…including… increasing the scanning angle”),

Kruskal modified by Oka does not indicate that adjustments to the scanning angle are automatically done by the processor. 

However, Faraggi, in the same field of ultrasound scanning teaches automatic adjustments of a steering/scanning angle (Faraggi – [0014]: There is a need for a method and system for real time automatic setting of parameters for color Doppler imaging mode and particularly automatic positioning in the best way the Color Doppler ROI and/or the Sample Gate and/or automatically selecting the best Color Doppler/Beamline Steering angle and/or automatically setting the Doppler Correction angle, not only in response of a user action but also in adapting to a change of the scanned target (e.g. moving the probe) which method and which system provides for a faster and easier vascular examination routine).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify Kruskal and Oka combined with Faraggi in order to minimize the need for the user to manually move the transducer and for faster and easier examination such that the physician can examine more patients in a given time.  (Faraggi – Abstract)

Claims 10, 11, 13, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), in view of Rubin et al. (“Questions and Answers – Aliasing”), and further in view of Broad et al. (US 20170252004 A1).

Regarding claim 10, Kruskal teaches a method (Abstract: “Doppler Ultrasound Sonography) comprising: 
receiving a selection of an imaging application (Page 658 – Fig. 1 Caption: “Figure 1. Photograph shows the Doppler panel that appears on the console of many contemporary US imagers”);
acquiring a color flow image according to the selected imaging application (See fig. 12 of Kruskal showing Inversion of the color flow image according to the selection of “inversion” on the imaging panel) that comprises an aliasing portion (Fig. 4 Caption: “Aliasing of the spectral waveform. Duplex US image showing aliasing of the spectral waveform with wraparound of the highest flow velocities into the negative part of the graph).
automatically distinguishing an artery and a vein adjacent to the artery within the color flow image (See fig. 12 of Kruskal showing the artery and the vein in different colors based on flow direction). 

Kruskal does not teach wherein the artery is identified as corresponding to the aliasing portion.

However Rubin, in the same field of Doppler imaging for vessels teaches that aliasing occurs when sampling at higher frequencies especially for arterial imaging  (Abstract: “Aliasing is produced by the under sampling causing an apparent frequency shift-reversal. Doppler, the result of aliasing is an apparent change in direction of blood flow in high-velocity” and see Fig. 2 Caption: “Doppler spectrum from normal common carotid artery showing aliasing.” And [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies.”). 
 Broad, in the same field of Doppler imaging for vessels, teaches that arteries are images at higher frequencies than veins (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies”).
When the teachings of Rubin and Broad are taken together  it is understood that as because an artery is imaged at a higher pulse repetition frequency, aliasing is likely to occur and the artery can be determined via the aliasing (See Fig. 2 of Rubin). Therefore, Rubin and Broad teach the limitation of wherein the artery is identified as corresponding to the aliasing portion.
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Kruskal in view of Rubin and Broad as the technique of using aliasing to determine an artery is known in the art due the faster pulse repetition frequency of at which arteries are imaged as explained by both Broad and Rubin. The use of this known technique would yield the predictable result of distinguishing arteries from veins which would help in  making a more pointed and targeted diagnosis when detecting blood flow issues by first detecting the location of such issues.

Regarding claim 11, the modified method of Kruskal as identified above teaches the method of claim 10.
 	The modified method of Kruskal does not teach the selected imaging application comprises acquiring the color flow image with a first pulsed repetition frequency responsive to the selected imaging application comprising a venous imaging application.
However, Broad, in the same field of Doppler imaging teaches wherein acquiring the color flow image comprises scanning a subject with a first pulse repetition frequency or a second pulse repetition frequency according to the selection of the venous imaging application or the arterial imaging application, respectively, the second pulse repetition frequency higher than the first pulse repetition frequency of the venous imaging application (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal with that of Broad in order to give the user more direction in imaging a vein and it would have been obvious to modify Kruskal with Broad as changing pulse repetition frequency based on whether a vein or artery is being imaged is application of a known technique which will yield the predictable results of better clarification of the arteries or veins.  This clarification is shown in Broad which explains that because flow in veins is of a lower velocity it is typically detected with a low pulse repetition frequency and because flow in arteries is of a higher velocity it is typically detected with a higher pulse repetition frequency (see [0018] of Broad). The use of changing pulse repetition frequency for clarification of either the arteries or veins would be beneficial for a healthcare professional to know where a specific area of abnormal flow is located based on the ability to identify the vessel using frequency (see [0021] of Broad). 

Regarding claim 13, Kruskal teaches wherein automatically positioning the display of the pulsed wave cursor on the artery or the vein in the color flow image according to the selected imaging application comprises automatically positioning, with a processor, the display of the pulsed wave cursor on the vein in the color flow image (See fig. 12 of Kruskal showing the pulsed wave cursor).

Regarding claim 14,
Kruskal does not teach the claimed limitation. 
However, Kruskal in view of Broad teaches wherein acquiring the color flow according to a different selected imaging application comprises acquiring the further color flow image with a second pulse repetition frequency according to the selection of the venous imaging application or the arterial imaging application, respectively, the second pulse repetition frequency higher than the first pulse repetition frequency of the venous imaging application (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies” – the use of a high velocity imaging application for arterial color flow imaging and a low velocity imaging application for venous flow imaging serves as using a “different” imaging application to collect arterial vs venous images)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, further modify Kruskal with that of Broad because flow in veins is of a lower velocity it is typically detected with a low pulse repetition frequency and flow in arteries is of a higher velocity it is typically detected with a higher pulse repetition frequency (see [0018] of Broad). 

Regarding claim 16, Kruskal teaches adjusting imaging parameters based on the automatic positioning of the pulsed wave cursor, acquiring an updated color flow image with the adjusted imaging parameters, and displaying, via a display device, the updated color flow image (See Figure 4 of Kruskal showing the aliasing of the image with the pulsed wave cursor and figure 5 showing the correction of the image before and after. Explanation of the figure 5 also explains the adjustment made to vessel identified by the pulse wave cursor in figure 4 (“Figure 5. Changing the color baseline to avoid aliasing. (a) On a color Doppler flow US image, flow within the portal vein appears green, the color equivalent of aliasing on the selected color bar. The color baseline (arrow) is positioned too high on the color bar. Although the US image helps confirm the presence of flow, the baseline should be lowered to obtain meaningful directional flow data. (b) On a color Doppler flow US image obtained after the baseline was lowered (arrow), accurate directional flow data have been obtained from the main portal vein: Appropriate antegrade portal venous flow toward the transducer appears red”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), in view of Rubin et al. (“Questions and Answers – Aliasing”), in view of Broad et al. (US 20170252004 A1), and further in view of Igarashi (US 20190298304 A1).

Regarding claim 12, Kruskal in view of Rubin and Broad teaches the method of claim 11 (See Rejection of claims 10 and 11).
Kruskal does not  teach the claimed feature.
However Rubin, in the same field of Doppler imaging for vessels, specifically teaches labeling, with the processor, the aliasing portion as the artery (Rubin – See Fig. 12 of Rubin labeling the aliasing portion as the carotid artery). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal with Rubin to label the arteries in order to inform the user what structure the user is looking at such that the user can properly determine whether the cursor is on the right image.

Kruskal in view of Rubin and further in view of Broad does not teach labeling, with the processor, another region exhibiting low variance as the vein.
However, Igarashi, in the same field of ultrasound sonography teaches wherein automatically distinguishing the artery from the vein comprises measuring, with a processor, variance in Doppler shifts within the color flow image labeling, with the processor, another region exhibiting low variance as the vein. (Igarashi – [155]: “As a result, the second calculating function 164 determines a group of pixels having variance values larger than the threshold value as an artery and determines a group of pixels having variance values smaller than the threshold value as a vein”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal, Rubin, and Broad with that of Igarashi to use variance to distinguish veins from arteries as which would allow the creation of a binarized image that allows the user to see chronological changes in the blood flow in the artery and veins (see [0157] of Igarashi) and thereby detect any flow abnormalities.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), in view of Rubin et al. (“Questions and Answers – Aliasing”), in view of Broad et al. (US 20170252004 A1), and further in view of Oka et al. (US 20180344262 A1) 

Regarding claim 15, neither Kruskal, Rubin, nor Broad teach the claimed limitation. 
However, Oka in the same field of artery and vein identification in images, teaches automatically distinguishing the artery from the vein in the further color flow image comprises one of measuring, with the processor, pulsatility in the color flow image and identifying, with the processor, regions of high pulsatility as the artery and regions of low pulsatility as the vein, as claimed in the alternative (Oka - [0121]: “Arteries and veins may be discriminated in view of a difference in pulsation between the arteries and veins. For example, the computer 150 may obtain information indicating the pulsation of the blood vessels in the image data, and determine blood vessels of which the amplitude of pulsation is greater than a threshold, as arteries”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal with that of Oka as lower pulsatility relating to veins and higher pulsatility relating to artery is application of a known technique which will yield the predictable results of better clarification of the arteries or veins. This clarification is shown in Oka which explains that higher pulsatility corresponds to arteries and lower pulsatility corresponds to veins (see [0121]).  The use of pulsatility for clarification of either the arteries or veins would be beneficial for a healthcare professional to determine the vessel being show on the screen in the physicians specified region of interest and then the physician can correlate to the displayed oxygen saturation value to that vessel which would further facilitate the comprehension of the condition of the tissue included in the region of interest (See [0005] and [0123] of Oka).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), Rubin et al. (“Questions and Answers – Aliasing”), and further in view of Broad et al. (US 20170252004 A1).

Regarding claim 17, Kruskal teaches a system (Abstract: “Doppler Ultrasound Sonography) comprising: 
an ultrasound probe (Page 658 – Introduction: “In this article, we discuss the transducers and scanning techniques that are best for evaluating the liver vasculature” and Fig. 2 showing an ultrasound probe); 
a user interface configured to receive input from an operator of the system a first imaging application, as claimed in the alternative(Page 658 – Fig. 1 Caption: “Figure 1. Photograph shows the Doppler panel that appears on the console of many contemporary US imagers”); and
a processor configured with instructions in non-transitory memory (As Kruskal is related to ultrasonography, it is known to one having ordinary skill in the art that a processor is necessary) that when executed cause the processor to: 
receive, via the user interface, a selection of a first imaging application or a second imaging application, as claimed in the alternative; responsive to the selection of the first imaging application (The broadest reasonable interpretation of an imaging application is a tool that affects imaging. The Doppler panel in Fig. 1 of Kruskal showing a selection of: Scale, Filter, Baseline, Invert, etc. These controls are “imaging applications” as they affect imaging); 
acquire, with the ultrasound probe, a color flow image according to the first imaging application (See fig. 12 of Kruskal showing Inversion of the color flow image according to the selection of “inversion” on the imaging panel); 
and adjust one or more of a steering angle, a Doppler angle, and a position of a Doppler sample gate according to the identification of the artery and the vein within the color flow image acquired according to the first imaging application (Page 675- Optimization for slow flow in the liver: “The Doppler angle should be optimized, not only by correcting the angle with the computer, but by positioning the patient so as to allow the transducer to be placed in an appropriate superficial location”).
Kruskal does not teach identifying an artery and a vein adjacent to the artery based on an aliasing portion within the color flow image acquired according to the first imaging application
However Rubin, in the same field of Doppler imaging for vessels teaches that aliasing occurs when sampling at higher frequencies especially for arterial imaging(Abstract: “Aliasing is produced by the under sampling causing an apparent frequency shift-reversal. Doppler, the result of aliasing is an apparent change in direction of blood flow in high-velocity” and see Fig. 2 Caption: “Doppler spectrum from normal common carotid artery showing aliasing.” And [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies.”). 
Broad, in the same field of Doppler imaging for vessels, teaches that arteries are images at higher frequencies than veins (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies”).
The teachings of Rubin and Broad explain that as an artery is imaged at a higher pulse repetition frequency, aliasing is likely to occur and the artery can be determined via the aliasing (See Fig. 2 of Rubin). Therefore, Rubin and Broad teach the limitation of identifying an artery and a vein adjacent to the artery based on an aliasing portion within the color flow image acquired according to the first imaging application.
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Kruskal in view of Rubin and Broad as the technique of using aliasing to determine an artery is known in the art due the faster pulse repetition frequency of which arteries are imaged as explained by both Broad and Rubin. The use of this known technique would yield the predictable result of distinguishing arteries from veins which would help in detecting any blood flow issues by first being able to discriminate between the arteries and veins. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), Rubin et al. (“Questions and Answers – Aliasing”), in view of Broad et al. (US 20170252004 A1), further in view of Oka et al. (US 20180344262 A1) and Faraggi et al. (US 20190099161 A1).
Regarding claim 18, Kruskal teaches a display device (See fig. 12 showing a display device), wherein the processor is further configured with instructions in non-transitory memory that when executed (See fig. 12 showing the pulsed wave cursor according to the selected inversion application) cause the processor to:
Neither Kruskal, Rubin, nor Broad teaches identify an artery and a vein adjacent to the artery within the color flow image acquired according to the second imaging application based on flow direction. 
However, Oka in the same field of artery and vein identification in images teaches identify an artery and a vein adjacent to the artery within the color flow image acquired according to the second imaging application based on flow direction([0120] : “More specifically, the computer 150 may determine a blood vessel in which the blood flows toward the region of interest 55 as an artery, and a blood vessel in which the blood flows away from the region of interest 55 as a vein”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of Oka of using flow direction to identify the artery or the vein as it is known technique to base vessel identification on flow direction are arteries are known to flow in a direction away from the heart and veins are known to flow in a direction to the heart.  

Furthermore, neither Kruskal, Rubin, Broad nor Oka teach responsive to the selection of the second imaging application, acquire with the ultrasound probe a color flow image, and adjust one or more of the steering angle, the Doppler angle, and the position of the Doppler sample gate according to the identification of the artery and the vein within the color flow image acquired according to the second imaging application.
However, Faraggi in the same field of blood flow imaging, teaches responsive to the selection of the second imaging application ([0051]: “Setting the best Color Doppler Beam-axis steering angle and the Doppler correction angle according to the flow directions calculated as the function of the phase of the same vector of which the normalized module is calculated if this calculated value of the said normalized module is above the threshold” _- the second imaging application is that of the value above the threshold and the first can be construed as that below the threshold), 
acquire, with the ultrasound probe, a color flow image according to the second imaging application ([0019-20]: “ transmitting ultrasound beams in a target body and receiving the reflected beam from the said target body… extracting Color Doppler signals from the said reflected beams”), 
adjust one or more of the steering angle, the Doppler angle, and the position of the Doppler sample gate according to the identification of the artery and the vein within the color flow image acquired according to the second imaging application ([0027]: “determining the best position of the Color Doppler ROI and/or of the Doppler sample gate as a function of the said position of the flow and positioning the said Color Doppler ROI and/or sample gate on that position; [0028] determining the steering angle of the transmit beams and/or the Doppler correction angle as a function of the direction of the flow”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of Faraggi of adjusting Doppler angle as a function of flow in order to speed up the examination time as explained in the Abstract of Faraggi. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), Rubin et al. (“Questions and Answers – Aliasing”), in view of Broad et al. (US 20170252004 A1), and further in view of Igarashi (US 20190298304 A1).

Regarding claim 19, Kruskal in combination with Rubin and Broad teaches the system of claim 17 (See Rejection of claim 17). More specifically, Rubin, in the same field of Doppler imaging for vessels, teaches that aliasing occurs when sampling at higher frequencies especially for arterial imaging(Abstract: “Aliasing is produced by the under sampling causing an apparent frequency shift-reversal. Doppler, the result of aliasing is an apparent change in direction of blood flow in high-velocity” and see Fig. 2 Caption: “Doppler spectrum from normal common carotid artery showing aliasing.” And [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies.”). 
Broad, in the same field of Doppler imaging for vessels, teaches that arteries are images at higher frequencies than veins (Broad - [0018]: “Typically low velocities, for example the flow of blood in veins, are measured using low pulse repetition frequencies, while high velocities, for example the flow of blood in arteries, are measured using higher pulse repetition frequencies”).
The teachings of Rubin and Broad explain that as an artery is imaged at a higher pulse repetition frequency, aliasing is likely to occur and the artery can be determined via the aliasing (See Fig. 2 of Rubin). Therefore, Rubin and Broad teach the that the artery would be found at the aliasing location and therefore the labeling of the artery would occur at the area with aliasing.
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Kruskal in view of Rubin and Broad as the technique of using aliasing to determine an artery is known in the art due the faster pulse repetition frequency of which arteries are imaged as explained by both Broad and Rubin. The use of this known technique would yield the predictable result of distinguishing arteries from veins which would help in detecting any blood flow issues by first being able to discriminate between the arteries and veins. 
The combined teachings of Kruskal, Rubin, and Broad do not teach wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to measure variance in Doppler shifts in the color flow image, wherein identifying the artery and the vein comprises labeling a structure with high variance as the artery and labeling a structure with low variance as the vein.
However, Igarashi, in the same field of ultrasound sonography teaches wherein the processor is further configured with instructions in non-transitory memory that when executed cause the processor to measure variance in Doppler shifts in the color flow image, wherein identifying the artery and the vein comprises labeling a structure with high variance as the artery and labeling a structure with low variance as the vein (Igarashi – [155]: “As a result, the second calculating function 164 determines a group of pixels having variance values larger than the threshold value as an artery and determines a group of pixels having variance values smaller than the threshold value as a vein”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to incorporate Igarashi to use variance to distinguish veins from arteries which would allow the creation of a binarized image that allows the user to see chronological changes in the blood flow in the artery and veins (see [0157] of Igarashi) and thereby detect any flow abnormalities.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kruskal (Optimizing Doppler and Color Flow US: Application to Hepatic Sonography. 2004.), Rubin et al. (“Questions and Answers – Aliasing”), in view of Broad et al. (US 20170252004 A1), and further in view of Oka et al. (US 20180344262 A1). 

Regarding claim 20, Kruskal, Rubin and Broad combined teaches the system of claim 17 (See rejection of claim 17).
Neither Kruskal, Rubin, and Broad teaches the processor is further configured with instructions in non-transitory memory that when executed causes the processor to measure pulsatility in the color flow image, wherein identifying the artery and the vein comprises labeling a structure with high pulsatility as the artery and labeling a structure with low pulsatility as the vein.
However, Oka in the same field of blood flow measurement teaches identifying the artery and the vein comprises labeling a structure with high pulsatility as the artery and labeling a structure with low pulsatility as the vein (Oka – [0121]: “Arteries and veins may be discriminated in view of a difference in pulsation between the arteries and veins. For example, the computer 150 may obtain information indicating the pulsation of the blood vessels in the image data, and determine blood vessels of which the amplitude of pulsation is greater than a threshold, as arteries’”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Kruskal, Rubin, and Broad combined with that of Oka as lower pulsatility relating to veins and higher pulsatility relating to artery is application of a known technique which will yield the predictable results of better clarification of the arteries or veins. This clarification is shown in Oka which explains that higher pulsatility corresponds to arteries and lower pulsatility corresponds to veins (see [0121]).  The use of pulsatility for clarification of either the arteries or veins would be beneficial for a healthcare professional to determine the vessel being show on the screen in the physicians specified region of interest and then the physician can correlate to the displayed oxygen saturation value to that vessel which would further facilitate the comprehension of the condition of the tissue included in the region of interest (See [0005] and [0123] of Oka). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793


/YI-SHAN YANG/Acting SPE, Art Unit 3793